Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett Balich on 8/15/2022.

IN THE CLAIMS:
1. (Currently Amended) An assembly for an aircraft propulsion system, comprising: 
a cowl door movable between a closed position and an open position; 
the cowl door including a structural panel and a mount; 
the structural panel including an inner skin, an outer skin and a cellular core connected to and arranged between the inner skin and the outer skin; 
the mount comprising a base and a coupler, the base connected to and arranged between the inner skin and the outer skin, the coupler projecting out from the base, the coupler positioned at an axial end of the cowl door, and the coupler projecting radially inward from the base and away from the inner skin; and 
the mount configured as a monolithic body;
wherein the outer skin axially overlaps the coupler; and 
wherein a gap is formed by and extends radially between a distal end of the coupler and a distal end of the outer skin.

8. (Currently Amended) An assembly for an aircraft propulsion system, comprising: 
a cowl door movable between a closed position and an open position; 
the cowl door including a structural panel and a mount; 
the structural panel including an inner skin, an outer skin and a cellular core connected to and arranged between the inner skin and the outer skin; 
the mount comprising a base and a coupler, the base connected to and arranged between the inner skin and the outer skin, the coupler projecting out from the base, and the coupler comprising an arcuate V-blade;
the coupler positioned at an axial end of the cowl door, and the coupler projecting radially inward from the base and away from the inner skin; and
the mount configured as a monolithic body;
wherein the outer skin axially overlaps the coupler; and 
wherein a gap is formed by and extends radially between a distal end of the coupler and a distal end of the outer skin.

10. (Currently Amended) An assembly for an aircraft propulsion system, comprising: 
a cowl door movable between a closed position and an open position; 
the cowl door including a structural panel and a mount; 
the structural panel including an inner skin, an outer skin and a cellular core connected to and arranged between the inner skin and the outer skin; 
the mount comprising a base and a coupler, the base connected to and arranged between the inner skin and the outer skin, and the coupler projecting out from the base; 
the coupler positioned at an axial end of the cowl door, and the coupler projecting radially inward from the base and away from the inner skin; and
the mount configured as a monolithic body; and 
a turbine engine case configured with a receptacle; 
the coupler configured to project into and mate with the receptacle when the cowl door is in the closed position;
wherein the outer skin axially overlaps the coupler; and 
wherein a gap is formed by and extends radially between a distal end of the coupler and a distal end of the outer skin.

21-23. (Canceled)
Allowable Subject Matter
Claims 1-8, 10-13, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, wherein the outer skin axially overlaps the coupler; and wherein a gap is formed by and extends radially between a distal end of the coupler and a distal end of the outer skin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741